134 Ind. App. 95 (1962)
186 N.E.2d 174
STEEL TRANSPORTATION COMPANY, INC.
v.
REVIEW BOARD OF INDIANA EMPLOYMENT SECURITY DIVISION ET AL.
No. 19,682.
Court of Appeals of Indiana.
Filed December 3, 1962.
*96 Sullivan & Gray, of Whiting, for appellant.
Edwin K. Steers, Attorney General, and Keith Campbell, Deputy Attorney General, for appellee, Review Board.
Walter F. Jones, of Indianapolis, for appellee, Spencer Dixon.
RYAN, J.
This is an appeal from the Review Board of the Indiana Employment Security Division. The appellant directly challenges the fact as to whether or not the claimant filed his notice of intention to appeal the decision of the Division Deputy within the ten (10) day period as provided by Burns' Ind. Sts. Anno. § 52-1542a, 1962 Supplement.
The record discloses that the notice of claimant's intention to appeal the decision of the Division Deputy was not in fact filed within the required statutory ten (10) day period. The Review Board therefore had no jurisdiction to hear the appeal. The decision of the Review Board is therefore set aside and the decision of the Division Deputy is determined to be final.
Cooper, C.J., and Ax, Myers, JJ., concurring.
NOTE.  Reported in 186 N.E.2d 174.